department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division ter ratt uniform issue list ce xxxxxxxxkxxxkxxk legend taxpayer a plan b account c bank d company e amount xxxxxxxxxxkxxxx xxxxxxxxxxxxxx xxxxxxxxkxxxxxk xxxxxxxxxxxxxxk xxxxxxxxxxxxxx xxxxxxxxxxxxkx xxxxxxxxxxxxxk dear xxxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to his medical_condition which impaired his ability to manage his financial affairs and accomplish a timely rollover taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that he was employed by company e and participated in plan b on date taxpayer a was given an opportunity to take a lump sum distribution from plan b taxpayer a accepted the offer and received a distribution check in the amount of amount on date taxpayer a intended to rollover the distribution to a traditional_ira but did not have an ira available at that time and did not know which financial_institution should be used taxpayer a decided to deposit amount into account c at bank d and decide within the 60-day rollover period to which financial_institution he should transfer the rollover_distribution taxpayer a has suffered from a number of mental health disorders since and has been receiving treatment including both therapy and medication taxpayer a has submitted medical records including a letter from his physician that document his state of mental health during the period surrounding the distribution which prevented him from completing a timely rollover taxpayer a did not discover that he failed to complete the rollover until date while making an atm withdrawal amount remains in account c a non-ira account with bank d based on the facts and representations a ruling has been requested that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent the distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a 9v1419u290 rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the 60-day period was caused by his medical_condition which impaired his ability to manage his financial affairs and accomplish a timely rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount into an ira will be considered a valid rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxx id xx-xxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely carbo a luybins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
